DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered. Claims 1-10 and 12 are pending, of which claims 4-10 are withdrawn.
Claims 1-3 and 12 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on January 21, 2021 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on January 21, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitations “A helmet comprising a shell…,” “wherein in a first configuration when the shell is of a first size...,” and “wherein in a second configuration when the shell is of a second size larger than the first size.” As noted in the Advisory Action mailed on January 29, 2021, the limitations in combination are indefinite, as it is unclear whether the same shell is configurable to have two different sizes (e.g., a shell that is adjustable in size), or whether the helmet actually includes two interchangeable shells of different sizes. It is noted that both claim 1 and 12 recite only “a shell” which is singular, but the latter two limitations appear to be drawn to the embodiment described in paragraph 0007 of the specification, which includes two shells having different sizes: “In another embodiment, a helmet system comprises a first shell having a first size, and a second shell having a second size. The first size is larger than the second size. The system also includes a wire guard for engagement with the first and second shells.” As such, the metes and bounds of the claim cannot be readily ascertained. 
Claims 1 and 12 also recite the limitations “wherein in a first configuration…at least one fastener engages each of said at least one spacer” and “wherein in a second configuration…the at least one attachment portion of each of the shell and wire guard are directly attached with one another via at least one fastener.” The limitations are indefinite, as it is unclear whether the two recitations of “at least one fastener” refer to the same fastener or to different fasteners. Furthermore, it is unclear how more than one fastener can engage each spacer in each attachment portion. See at least paragraph 0021 of the specification which describes wherein a single 
Dependent claims are rejected at least for depending from rejected claims.
Examiner’s Note
Claims 1-3 and 12 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all pending claims remain rejected under 35 USC 112(b), as discussed above.
The following claim drafted by the Examiner and considered to distinguish patentably over the art of record in this application, is presented to Applicant for consideration:

1.	A helmet system comprising:
	a first shell having a first shell attachment portion having an outer surface; wherein said first shell has a first size;
	a second shell having a second shell attachment portion having an outer surface; wherein said second shell has a second size larger than the first size;
a wire guard comprising an adaptor member and a wire portion, the wire portion coupled to the adaptor member, the adaptor member of the wire guard having a wire guard attachment portion corresponding to first shell attachment portion and the second shell attachment portion, said wire guard attachment portion including an inner surface;

a fastener; 
a first axis that extends through opposing side portions of the first shell; and
a second axis that extends through opposing side portions of the second shell;
wherein when the first shell is coupled to the wire guard, the fastener fastens the spacer between the first shell attachment portion and the wire guard attachment portion along the first axis, such that the spacer is sandwiched between the outer surface of the first shell attachment portion and the inner surface of the wire guard attachment portion, and such that the first shell attachment portion and the wire guard attachment portion are distanced along the first axis from one another by the spacer; and
wherein when the second shell is coupled to the wire guard, the fastener directly fastens the second shell attachment portion to the wire guard attachment portion along the second axis, such that the outer surface of the second shell attachment portion directly engages the inner surface of the wire guard attachment portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Morton (US Patent No. 4,114,197) teaches a helmet with two layers and a plurality of spacer pads disposed between the layers and formed in different thicknesses so as to accommodate outer shells of different sizes; and Moore, III et al. (US Patent No. 6,154,889) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Primary Examiner, Art Unit 3732